Judgment, dismissing the complaint on motion for *921summary judgment, affirmed on the opinion of Mr. Justice Lureto at Special Terra [35 Misc 3d 353], Concur— Breitel, J. P., Rabin, McNally, Eager and Bergan, JJ.; McNally, J., dissents in part, in the following memorandum: I dissent, in part, and vote lo modify the judgment by denying summary judgment in favor of defendant Belinsky. This defendant is not a party to the contract which contains the disclaimer as to representations regarding the physical condition of the premises. A question of fact is present as to the extent of the representations allegedly made by Belinsky. The disclaimer establishes the representations, if made, were beyond the scope of Belinsky’s authority as an officer of defendant Regime Realty Corp. (Wittenberg v. Robinov, 9 N Y 2d 261, 264.)